First of all, let me say 
how pleased I am to come before the General 
Assembly and to address it on behalf of His Excellency 
Mr. Bingu Wa Mutharika, President of the Republic of 
Malawi. The President was unable to attend due to 
other State commitments, but he sends his greetings to 
you, Sir, the Secretary-General and all the peoples of 
the United Nations.  
 At the outset, I would like to extend my sincere 
congratulations to you, Sir, on your election as 
President of the General Assembly. Your election is a 
manifestation of the confidence that the people of the 
United Nations have in your leadership. I wish you 
well as you lead this body in the next several months. 
 Allow me also to take this opportunity to 
congratulate Mr. Joseph Deiss, the President of the 
General Assembly at its sixty-fifth session, for his 
effective leadership during his tenure. I had the 
opportunity of working with him in Istanbul, and he 
was very helpful to me personally as a new participant 
in those international activities. He also showed much 
interest in Africa. I hope that, whatever he does in 
future, he will continue to show interest in Africa.  
 Let me also take the opportunity to congratulate 
Mr. Ban Ki-moon on his unanimous reappointment as 
Secretary-General. His endorsement has demonstrated 
the international community’s confidence in his 
leadership. I remember his visit to Malawi this past 
year, when he came to visit the Millennium Village. 
The people of Mwandama village anxiously await his 
return, and they have sent word through me to ask him, 
whenever he has time, to come back to Malawi.  
 Let me take this opportunity to join other 
speakers in congratulating our brothers and sisters of 
South Sudan for achieving their independence. I am 
particularly excited about this because, when South 
Sudan gained its independence, Malawi was Chair of 
the African Union and played a small part in its 
emergence as an independent State. I am very excited 
about that. The emergence of South Sudan is, I believe, 
a good manifestation of the importance of mediation 
and negotiation in the settlement of disputes by 
peaceful means. There is no question in my mind that 
the remaining issues that exist between South Sudan 
and the Sudan will also be resolved in a peaceful 
manner. I therefore wish them well. 
 The theme of this general debate is “The role of 
mediation in the settlement of disputes by peaceful 
means”. I consider this an opportune time to discuss 
that particular issue because today we are faced with 
new problems, including inter-State and intra-State 
problems. There is a new phenomenon of people who 
become divided over ethnic, linguistic, religious or 
cultural differences within States. Methods must 
therefore be found to resolve disputes within States. 
 I therefore wish to commend the United Nations 
and to encourage the establishment of durable 
mechanisms to ensure that disputes between and within 
States are resolved in a peaceful manner. In that 
context, I congratulate the African Union, regional 
organizations and other international organizations for 
the mediation work they have done, especially in 
Africa. I would like to encourage developing countries, 
especially African States, to make sure to adopt the 
practice of resolving disputes in universities and to 
train people at regional and local levels in dispute 
settlement and resolution techniques. 
 There are a number of issues facing the United 
Nations and the world, but my country has identified 
five that I hope will be put at the forefront of the 
United Nations agenda at this and future sessions. The 
first issue is that of disaster relief and management. 
Disasters have now become a major problem in most of 
our countries. They strain the resources of the least 
developed countries, particularly in Africa. We face 
problems of floods, heavy rains, droughts, earthquakes, 
heavy winds and hurricanes almost every day. Such 
developments have the effect of turning back the 
progress made with respect to the Millennium 
Development Goals. Therefore, I would like to invite 
the international community to set up mechanisms in 
Africa and elsewhere in the developing world that can 
assist us in managing disasters. 
 My country also attaches importance to the issue 
of climate change. Climate change has become an 
extremely difficult issue in Africa, where crops are 
destroyed because there is either too much rain or too 
little rain, too much wind or too much sunshine. All 
these possibilities are due to climate change. Therefore, 
I encourage the international community to come up 
with mechanisms to manage climate change. I know 
that countries like Malawi have not contributed to the 
  
 
11-51670 34 
 
incidence of climate change. Nevertheless, we feel we 
do have a collective responsibility to make sure that 
the issue of climate change is addressed. I hope that the 
upcoming seventeenth Conference of the Parties to the 
United Nations Framework Convention on Climate 
Change, scheduled to take place in South Africa, will 
address this particular problem.  
 The third area to which my country attaches 
importance is the issue of peace and security. As we are 
all aware, no matter how much development we 
achieve, it will be meaningless if there is no peace and 
security in our countries. Unfortunately, in our 
countries, especially in Africa, we now face a lot of 
challenges. There are movements of people who are 
bent upon bringing about unconstitutional changes of 
Government, thereby causing instability.  
 In the case of Malawi, we are committed to 
maintaining peace and security. We are also committed 
to democracy and good governance. In this regard, 
Malawi has, for example, instituted a number of 
bodies, such as the Malawi Human Rights 
Commission, an ombudsman, an anti-corruption bureau 
and the Department of the Auditor General. All these 
institutions are institutions of good governance aimed 
at improving the governance in our part of Africa, and 
certainly in Malawi.  
 Another issue that is of importance to Malawi in 
particular and to Africa in general is the issue of self-
determination. We still have over 2 million people in 
different parts of the world living under colonial 
domination. I want to urge the international community 
to make sure that by the end of the Third International 
Decade for the Eradication of Colonialism — from 
2011 to 2021 — all the territories under colonial 
domination will be free and independent. I think that 
self-governance is a very important concept. The self-
determination of colonized peoples is enshrined in the 
Charter of the United Nations.  
 Of course, there is another element of self-
determination which the United Nations obviously has 
to address, namely, that of self-determination outside 
the colonial context. It is an extremely complicated 
problem that needs to be addressed and studied. First 
of all, what does self-determination mean within the 
context of non-colonial States? What are peoples 
within the context of non-colonial States? It is an issue 
that obviously we must address because it is an 
important one. 
 Finally, my Government attaches great 
importance to the role of the Security Council. There is 
no question that the Council has played an extremely 
important role since the creation of the United Nations 
in 1945. However, I think it is obvious to everybody 
that the structure created in 1945 is no longer 
applicable to the present situation. We need therefore 
to make sure that the Security Council is democratized. 
We need to make sure that majority of countries, 
especially those most affected by the Security Council, 
like Malawi and others in Africa, are given a role to 
play in the Council. I therefore would like to endorse 
Africa’s common position, known as the Ezulwini 
Consensus, that two permanent member seats and five 
non-permanent seats in the Security Council should be 
given to Africa.